      Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


SUSAN LAFAYE, ET AL                                 *                    CIVIL ACTION
                                                    *
VERSUS                                              *                    NO.: 20-41
                                                    *
THE CITY OF NEW ORLEANS                             *                    SECTION: "E" (3)
                                                    *
* * * * * * * * * * * * * * * * * ** * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *


      FIRST SUPPLEMENTAL AND AMENDING COMPLAINT – CLASS ACTION

                               Introduction and Nature of the Action

        In January of 2008, City of New Orleans (“the City”) enacted and began enforcing Code of

Ordinances of the City of New Orleans Chapter 154, Article XVII, Sections 154-1701 through 154-

1704, known as the Automated Traffic Enforcement System (“ATES”). In March of 2010, a group

of putative class plaintiffs, led by Joseph R. McMahon, III, filed a class action lawsuit against the

City in the Civil District Court ("CDC") for the Parish of Orleans challenging the ATES ordinance

under local, state and federal law. In 2012, several class challenges were consolidated into the

McMahon case. Class certification was granted on February 8, 2017.

        On November 15, 2017, the trial court in CDC granted partial summary judgment in favor

of "Subclass 1," finding that the City's Department of Public Works had no legal authority under the

City's Home Rule Charter to enforce the ATES traffic ordinance, thus all ATES fees and fines
       Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 2 of 18




collected by the City from ATES tickets issued from January 1, 2008 through November 3, 2010,1

were collected under an invalid ordinance such that those fees and fines were never owed. The trial

court's Judgment, signed on February 21, 2018, ordered the City to return immediately the plaintiffs'

property:

                IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
                defendant, the City of New Orleans, shall immediately refund to the
                Class Plaintiffs Subclass 1 all ATES fines and fees paid by the Class
                Plaintiffs Subclass 1 for ATES tickets issued for the period January 1,
                2008, through November 3, 2010, in the amount of $25,612,690.32,
                together with judicial interest.2

         The City appealed the trial court's Judgment of February 21, 2018, to the Louisiana Fourth

Circuit Court of Appeal. That Court, in a decision dated September 4, 2019, affirmed the trial

court's Judgment, concluding the immediate return of plaintiffs' property was the correct ruling:

                Because the ATES was an invalid ordinance, without effect, until it was
                placed under the NOPD on November 4, 2010, the trial court correctly
                ruled for the immediate return of the $25,612,690.32 in ATES fees and
                fines collected from tickets issued to Subclass l prior to that date.
                Because the ordinance was invalid, no one in Subclass 1 ever owed any
                of those ATES fine payments to the City. Accordingly, we affirm the
                trial court's granting of the partial summary judgment in favor of the
                plaintiffs.3




1
  On November 4, 2010, the City's Council passed an amended ATES ordinance placing its enforcement under the
NOPD, which brought the ordinance into compliance with the City's Home Rule Charter concerning traffic law
enforcement.
2
  See Exhibit 1, Judgment of February 21, 2018 in favor of partial summary judgment for Subclass 1 plaintiffs in Joseph
R. McMahon, III, et al v. City of New Orleans, CDC No. 10-2196 (c/w 10-9732, c/w 11-8553), Ad Hoc Division - Judge
Burns (2/21/2018).
3
  See Exhibit 2, Joseph R. McMahon, III, et al v. City of New Orleans, 2018 CA 0842 (c/w 2018 CA 0843, c/w 2018 CA
0844, c/w 2018 CA 0845, c/w 2018 CA 0846) (La.App. 4 Cir. 9/4/2019), 280 So.3d 796; cert. denied 2019-CC-01562
(La. 11/25/2019), 283 So.3d 498.
                                                          2
       Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 3 of 18




        The City appealed the Court of Appeal's ruling of September 4, 2019, to the Louisiana

Supreme Court. The Louisiana Supreme Court, however, denied writs on November 25, 2019.4

The Judgment of February 21, 2018, against the City is now final.

        Since November 25, 2019, the City has refused to return immediately the Putative Class

Plaintiffs' property as ordered by the Louisiana Fourth Circuit Court of Appeal and the trial court in

CDC.5 In so refusing, the City has held out the McMahon judgment as a "money judgment" subject

to a budgetary appropriation:

                [Mayor] Cantrell's office responded to questions about the latest
                massive judgment with a statement.

                "All state court judgments, including the referenced judgment, will be
                paid subject to an appropriation."6

        By treating the McMahon final judgment as a state court "money judgment" rather than an

order to return immediately plaintiffs' private property, the City seeks the protections of the

Louisiana Constitution of 1974, Article XII, §10 "Suits Against the State." sub-part(C), which

provides:

                C) Limitations; Procedure; Judgments. Notwithstanding Paragraph (A)
                or (B) or any other provision of this constitution, the legislature by law
                may limit or provide for the extent of liability of the state, a state
                agency, or a political subdivision in all cases, including the
                circumstances giving rise to liability and the kinds and amounts of
                recoverable damages. It shall provide a procedure for suits against the
                state, a state agency, or a political subdivision and provide for the effect
                of a judgment, but no public property or public funds shall be subject to
                seizure. The legislature may provide that such limitations, procedures,
                and effects of judgments shall be applicable to existing as well as future
                claims. No judgment against the state, a state agency, or a political

4
  See Joseph R. McMahon, III, et al v. City of New Orleans, 2019-CC-01562 (La. 11/25/2019), 283 So.3d 498.
5
  See Exhibits 1 - 3.
6
  See https://www.nola.com/news/article_4c02536e-112a-11ea-a585-3f62fc27add2.html, attached as Exhibit 4, pp. 4-5.
                                                         3
          Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 4 of 18




                   subdivision shall be exigible, payable, or paid except from funds
                   appropriated therefor by the legislature or by the political subdivision
                   against which the judgment is rendered.7

           Although the McMahon judgment includes a dollar amount, it is a not a "money judgment"

for the payment of "recoverable damages" to the Putative Class Plaintiffs based in tort or contract,

as contemplated by Article XII, § 10(C) above; instead, the McMahon judgment orders a

refund/return of the Putative Class Plaintiffs' property. For instance, if the City, while enforcing the

ATES ordinance for the first three years, had instead impounded Putative Class Plaintiffs' vehicles

as punishment under the ordinance, and was then ordered to return the impounded vehicles to the

Putative Class Plaintiffs because the ATES was never a legal ordinance, the City could not refuse to

return immediately the impounded vehicles based upon the protections of Article XII, §10(C) of the

Louisiana Constitution of 1974.

           The fact that the Putative Class Plaintiffs' property illegally seized by the City is in the form

of the money amount quantified in the McMahon judgment rather than corporeal property is of no

moment; the City's refusal to return immediately Putative Class Plaintiffs' private property, as

ordered by the final judgment in McMahon, amounts to a taking in violation of the Fifth and

Fourteenth Amendments of the Constitution of the United States of America, as the City has neither

returned the Putative Class Plaintiffs' property pursuant to the judgment nor provided any just

compensation in its place.

           Putative Class Plaintiffs, on behalf of themselves and all others similarly situated and

through undersigned counsel, seek the vindication of, and enforcement of, their constitutional rights

on a class-wide basis, ordering the City to return immediately Putative Class Plaintiffs' property as

7
    Louisiana Constitution of 1974, Article XII, Section 10.
                                                               4
      Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 5 of 18




directed in the McMahon judgment, as said property is being withheld by the City, without just

compensation, in violation of the Fifth and Fourteenth Amendments of the Constitution of the

United States of America.

                                      Jurisdiction and Venue

       1.      This is a civil rights action arising under 42 U.S.C. § 1983 and § 1988, and the Fifth

and Fourteenth Amendments to the Constitution of the United States of America. This Court has

jurisdiction pursuant to 28 U.S.C. § 1331 and § 1332.

       2.      Venue is proper pursuant to 28 U.S.C. § 1391.

                                              Parties

       3.      Putative Class Plaintiffs are Susan Lafaye, Lisa Picone and Inez Victorian, all

persons of the full age of majority and residents of Louisiana, on behalf of themselves and all

persons similarly situated and previously recognized as class members of "Subclass 1" in the state

court class action case of Joseph R. McMahon, III, et al v. City of New Orleans, 2018 CA 0842 (c/w

2018 CA 0843, c/w 2018 CA 0844, c/w 2018 CA 0845, c/w 2018 CA 0846) (La.App. 4 Cir.

9/4/2019), 280 So.3d 796; cert. denied 2019-CC-01562 (La. 11/25/2019), 283 So.3d 498.8

       4.      Made defendant herein is The City of New Orleans ("the City"), a political sub-

division of the State of Louisiana.




                                                 5
        Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 6 of 18




                    Factual Background, Procedural History and Legal Basis

        5.      From January 1, 2008 through November 3, 2010, the Putative Class Plaintiffs,

along with all those similarly situated and recognized as "Subclass 1" in the McMahon case, paid

fees and fines to the City under the illegal ATES ordinance.9

        6.      None of the Putative Class Plaintiffs, nor anyone else in Subclass 1, has had his or

her property returned to them by the City, despite the final judgment in McMahon that ordered the

City to immediately refund/return the Putative Class Plaintiffs' property taken from them under the

illegal ATES.

        7.      Upon information and belief, instead of returning immediately the Putative Class

Plaintiffs' private property to them as ordered, or providing just compensation in its place, the City

treats the final judgment in McMahon like a "money judgment" for tort or breach of contract

damages,10 which it is not, and continues to withhold the Putative Class Plaintiffs' property from

them.

        8.      The Takings Clause embodied in the Fifth Amendment of the Constitution of the

United States of America requires that private property cannot be taken for public use, unless "just

compensation" is paid to the property owner.11 The Takings Clause is applicable to the states by

way of the Fourteenth Amendment.12

        9.      Under Louisiana law, one's money is recognized as private property.13 Federal law

likewise holds that money is private property,14 thus the first prong of the Takings Clause is

8
  See Exhibit 2.
9
  See Exhibits 1, 2.
10
   See Exhibit 4.
11
   U.S. CONST. amend. V.
12
   U.S. CONST. amend. XIV.
                                                  6
       Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 7 of 18




satisfied herein by the City's ongoing refusal to return the Putative Class Plaintiffs' private property,

as ordered in McMahon. Because the City refuses to return to the Putative Class Plaintiffs' their

private property, which is also being withheld without just compensation, an unconstitutional taking

has occurred. Moreover, the City is under an obligation to return immediately the property, or to

immediately provide just compensation in its place, under the Fifth Amendment.15

         10.      Putative Class Plaintiffs filed this suit to force the City to return immediately the

Putative Class Plaintiffs' private property, as ordered in the McMahon judgment, because the City's

continued failure to return immediately the Putative Class Plaintiffs' property as ordered in

McMahon amounts to a taking in violation of the Fifth and Fourteenth Amendments to the

Constitution of the United States of America. Moreover, the City failed to provide the Putative

Class Plaintiffs with any just compensation to satisfy their taken property.

         11.      The Putative Class Plaintiffs are clearly entitled to the return of their property or just

compensation, as the final judgment in McMahon issued by the trial court in CDC, and affirmed by

the Louisiana Fourth Circuit Court of Appeal, with writs denied by the Louisiana Supreme Court,

was rendered to force the City to return immediately the Putative Class Plaintiffs' property collected

under an illegal ATES ordinance. However, the City persists in its refusal to return immediately the

Putative Class Plaintiffs' property, relying upon La.Const.Art. XII, § 10(C) to argue that the




13
   Louisiana Constitution of 1974, Article I, § 4.
14
   Phillips v. Washington Legal Foundation, 524 U.S. 156, 172, 118 S.Ct. 1925, 141 L.Ed.2d 174 (1998); see also
Webb's Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S. 155, 164, 101 S.Ct. 446, 452, 66 L.Ed.2d 358 (1980).
15
   As Justice Thomas explained in his concurrence in Knick v. Twp. of Scott, 139 S.Ct. 2162, 2180, 204 L.Ed. 558
(2019), the Fifth Amendment "makes just compensation a "prerequisite" to the government's authority to "tak[e] property
for public use.""
                                                          7
       Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 8 of 18




McMahon final judgment is a "money judgment" subject to some future, arbitrary budgetary

appropriation at the City's discretion.16

        12.      The Louisiana Supreme Court has repeatedly held that La.Const.Art. XII, § 10(C)

serves as an "unequivocal, self-expressing waiver of sovereign immunity as to suit and liability in

contract and tort cases."17 Putative Class Plaintiffs' final judgment in McMahon orders a refund

from the City, i.e., a return of private property taken by the government; it does not provide

"recoverable damages" in breach of contract or in tort.18

        13.      To allow the fact that the City has not "officially" asserted that it will not return

immediately the Putative Class Plaintiffs' property so as to prevent the Putative Class Plaintiffs

herein from collecting just compensation would undermine the entire premise behind the Takings

Clause, the aim of which is to prevent government "from forcing some people alone to bear public

burdens which, in all fairness and justice, should be borne by the public as a whole."19 If the City is

allowed to circumvent or sidestep the Takings Clause by claiming it never "officially" stated that it

would not return immediately the Putative Class Plaintiffs' property, then future plaintiffs in takings

cases could be prevented from recovering just compensation so long as the defendant never makes

such an affirmative statement. In this case, it is also clear that just compensation has been denied by

the City, which still possesses and withholds Putative Class Plaintiffs' private property, thus a Fifth

Amendment violation has occurred.




16
   See Exhibit 4.
17
   See Fulmer v. State, 10-2779 (La. 7/1/2011), 68 So.3d 499, 503 [Emphasis added]; Jacobs v. City of Bunkie, 98–2510
(La. 5/18/99), 737 So.2d 14, 22.
18
   See Exhibits 1 - 3.
19
   Armstrong v. U.S., 364 U.S. 40, 49, 80 S.Ct. 1563, 1569, 4 L.Ed. 2d. 1554 (1960).
                                                         8
          Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 9 of 18




           14.      The doctrine of res judicata does not bar Putative Class Plaintiffs' claims in this

case, as the preclusive doctrines of true res judicata/claim preclusion and collateral estoppel/issue

preclusion do not apply.

           15.      True res judicata treats a final judgment as the full measure of relief between the

same parties on the same "claim" or "cause of action."20 Although the Putative Class Plaintiffs and

the City are the same parties as in McMahon, no claim between them based on the Takings Clause

of the Fifth Amendment was adjudicated in any state court, thus res judicata does not bar this

Honorable Court from hearing the claim.21 Because this Honorable Court must review the res

judicata analysis under Louisiana law, per the Full Faith and Credit Clause, two prerequisites must

exist in support of imposing the res judicata bar: (1) the claim must "arise out of the transaction or

occurrence that was the subject of the state court litigation" and (2) the claim did "exist at the time

of the prior state court judgment." See Lafraniere Park Foundation v. Broussard, 221 F.3d 804, 809

(5th Cir. 2000) (citing Kelty v. Brumfield, 633 So.2d 1210, 1215 (La. 1994)). Neither is present in

the case subjudice.

           16.      In this case, the taking complained of by Putative Class Plaintiffs did not arise until

the City refused to return immediately the Putative Class Plaintiffs' property, following the final

judgment in McMahon on November 25, 2019.22 Putative Class Plaintiffs' takings claim at bar

arose thereafter as a result of the City's refusal to return immediately Putative Class Plaintiffs'

property, hiding behind sovereign immunity provided by the Constitution of the State of Louisiana's

Article XII, § 10(C) concerning judgments for "recoverable damages" against the State and its

20
     Kaspar Wire Works, Inc. v. Leco Eng'g & Mach. Inc., 575 F.2d 530, 535 (5th Cir. 1978).
21
     St. Paul Mercury Ins. Co. v. Williamson, 224 F.3d 425, 426 (5th Cir. 2000).

                                                            9
         Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 10 of 18




political subdivisions. Moreover, the instant complaint could not have arisen out of the McMahon

court's determination that the ATES ordinance was illegal under the City's Home Rule Charter

through November 3, 2010, since all of the facts necessary to constitute the instant takings

claim had not yet transpired.

           17.      An additional prerequisite to imposing the jurisdictional bar of res judicata is that

the action complained of in this case must have existed "at the time of the prior state court

judgment."23 As shown immediately above, the taking complained of herein did not exist at the

time of the McMahon filings nor at the time of the McMahon final judgment, as at that time, the

City had not yet refused to honor the final judgment ordering the return the Putative Class Plaintiffs'

private property. The only conceivable way res judicata could serve as a bar to this Honorable

Court hearing this takings claim is if the Putative Class Plaintiffs could have brought their claim in

the McMahon case that the City refused to return their property as ordered by the final judgment of

November 25, 2019. Due to the principle of ripeness/prematurity, the Putative Class Plaintiffs

could not assert such a claim in McMahon at the time (as no such claim existed until after the

determination that the ATES was illegal for three years became a final judgment on November 25,

2019), so the Putative Class Plaintiffs first had to pursue their remedies in challenge to the legality

of the ATES in state court.

           18.      This Honorable Court can easily reject the contention that res judicata bars the

instant case from being heard on the theory of collateral estoppel, as the essential elements

necessary to prove collateral estoppel are that the issues before this Honorable Court were either


22
     See Exhibit 4.
23
     Lafraniere Park Foundation v. Broussard, 221 F.3d 804, 809 (5th Cir. 2000).
                                                           10
         Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 11 of 18




actually decided or "essential to the judgment" in a previous suit between the same parties on a

different claim. These elements are clearly not met in this case since none of the Louisiana state

courts ever determined that the fee and fine money illegally collected by City under the invalid

ATES ordinance amounted to an unconstitutional taking.24

           19.       For the reasons given in Paragraphs 14-18, the doctrine of res judicata does not, and

indeed cannot, serve as a jurisdictional bar for this Honorable Court to hear the instant case, as the

Putative Class Plaintiffs' takings claim herein did not exist at the time of the McMahon final

judgment and did not arise our of the same occurrence or transaction as the prior claims therein.

Moreover, the instant takings claim was not and could not have been brought in the McMahon

state court at the time the legality of the ATES claim was being adjudicated.

           20.       Putative Class Plaintiffs' takings claim is not barred by the Rooker-Feldman

doctrine. The Rooker-Feldman doctrine bars a party who has lost her case in state court "from

seeking what in substance would be appellate review of the state judgment in a United States district

court."25 Under Rooker-Feldman, this Honorable Court can maintain jurisdiction because the

present takings claim is not "inextricably intertwined" with the prior McMahon final judgment.26

           21.       The Supreme Court has stated that a "federal claim is inextricably intertwined with

the state court judgment if the federal claim succeeds only to the extent that the state court wrongly

decided the issues before it."27 The success of the Putative Class Plaintiffs' takings claim before this

Honorable Court will not hinge on the incorrectness of any of preceding state court decision.

Putative Class Plaintiffs herein ask this Honorable Court to determine whether a taking occurred

24
     St. Paul Mercury Ins. Co. v. Williamson, 224 F.3d 425, 436-37 (5th Cir. 2000).
25
     Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994).

                                                             11
         Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 12 of 18




when the City failed to return immediately the private property that the state courts adjudged to

belong to the Putative Class Plaintiffs, rather than the state court's holding that ATES was an illegal

ordinance. Putative Class Plaintiffs did not lose in state court, nor are they claiming that the state

court decision was incorrect.

           22.      Putative Class Plaintiffs find further support for the conclusion that this matter is not

barred from being heard by this Honorable Court, because it is not "inextricably intertwined," in

the U.S. Fifth Circuit's holding in Gauthier v. Continental Diving Servo Inc., 831 F.2d 559, 561

(5th Cir. 1987). In Gauthier, the Fifth Circuit stated that this Circuit has not permitted the

Rooker-Feldman doctrine to impede an action in federal court when the same action would be

permitted in the state court of the rendering state. Id. As such, the Fifth Circuit has long treated

the doctrine in a manner consistent with the requirements of the doctrine of Full Faith and Credit.

Id. As the prior analysis of the doctrine of res judicata demonstrated, a Louisiana state court

would not be precluded from hearing this takings claim now.

           23.       The Rooker-Feldman doctrine simply does not bar this Honorable Court from

deciding the federal takings issue before it. Based on the jurisprudence of both the Supreme

Court and the Fifth Circuit and the inapplicability of the primary policy reason for the doctrine

itself, Putative Class Plaintiffs' takings claim is not "inextricably intertwined" to the state court

judgment and thus the issue is not barred by the Rooker-Feldman doctrine.

           24.      Putative Class Plaintiffs' takings claim herein is not an attempt to utilize the

federal court as a collection agency for a state court judgment. As shown above, the City's


26
     Plyler v. Moore, 129 F.3d 728, 731 (4th Cir. 1997).
27
     Penzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987).
                                                           12
     Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 13 of 18




refusal to return immediately the Putative Class Plaintiffs' property, and its failure to provide just

compensation in its place, is a violation of the Takings Clause. The City attempts to recast the

McMahon final judgment as a "money judgment" covered by Article XII, § 10(C) of the

Louisiana Constitution of 1974, and will rely upon a plethora of federal case law holdings

finding that state court money judgments cannot be enforced in federal court under a takings

claim. However, the ineluctable fact is that the McMahon final judgment orders the City to

return the Putative Class Plaintiffs' private property - it is not a "recoverable damages" judgment

covered by Article XII, § 10(C) of the Louisiana Constitution concerning tort and breach of

contract cases. In fact, the U.S. Fifth Circuit Court has spoken directly to the federal court

viability of Putative Class Plaintiffs' takings claim in Vogt v. Board of Commissioners of the

Orleans Levee District, 294 F.3d 684 (5th Cir. 2002):

                  The only point requiring resolution at this stage is the levee board's
              insistence that the landowners' suit is not a takings claim but merely an
              attempt to execute the judgment of the state courts. We find no support
              for the levee board's premise that a decree of the Louisiana courts
              somehow converted private property (the mineral royalties) into public
              funds subject to an unenforceable lien. Cf. Webb's Fabulous
              Pharmacies, 449 U.S. at 163-64, 101 S.Ct. at 452 ("[A] State, by ipse
              dixit, may not transform private property into public property without
              compensation."). In the levee board's view, the state courts' holding that
              the landowners' judgment is unenforceable against the levee board
              effectively re-characterizes their property right in mineral royalties into
              an intangible claim against the levee board's property. Vogt, 814 So.2d
              648. What was the landowners' property has suddenly vanished
              behind a veil of sovereign immunity in state court. We hold,
              however, that this result is untenable against a federal takings
              claim.

                   We do not hold or imply, as the levee board contends, that every
              tort or breach of contract claim against a governmental entity
              necessarily becomes a takings claim. Our holding extends only to cases
              where, as in Webb's, the government has forcibly appropriated private
                                                  13
     Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 14 of 18




             property without a claim of right or of public or regulatory purpose.
             [Vogt, 294 F.3d at 696-97][footnote omitted][Emphasis added]

       Vogt is the relevant authority. It makes clear that, in certain limited circumstances, a state

government's failure to return property following a final state court judgment ordering its return,

along with that state government's concomitant failure to provide just compensation for the

withholding of that property, gives rise to a takings claim in federal court. Id. Vogt also speaks

against the federal courts being used as a collection agency for "every tort or breach of contract

claim." Id. Instead, as is their right, Putative Class Plaintiffs herein seek the immediate return of

their private property, as ordered in the McMahon final judgment against the City, which the

City has refused. Vogt recognizes Putative Class Plaintiffs' suit as a viable takings claim, as the

McMahon final judgment orders the return of private property taken and held by the City, not

"recoverable damages" in tort or breach of contract. The City has ignored the final judgment in

McMahon and continues to withhold Putative Class Plaintiffs' private property, while providing

Putative Class Plaintiffs with no just compensation in place of their withheld property, which

violates the Fifth and Fourteenth Amendments of the Constitution of the United States of

America, and this Honorable Court provides the Putative Class Plaintiffs with their only

recourse.

                                     Class Action Allegations

       25.     The Putative Class Plaintiffs bring this Class action on behalf of themselves and

all others similarly situated, for the purpose of asserting the takings and compensatory relief

claims alleged in this Complaint on a common basis.




                                                 14
     Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 15 of 18




       26.     A class action is a superior means, and the only practicable means, by which

Putative Class Plaintiffs and unknown Class members can challenge the City’s unconstitutional

taking of their property without just compensation.

       27.     This action is brought and may properly be maintained as a Class action pursuant

to Rule 23(a)(1)-(4), Rule 23(b)(2), and Rule 23(b)(3) of the Federal Rules of Civil Procedure.

       28.     This action satisfies the numerosity, commonality, typicality, and adequacy

requirements of those provisions.

       29.     The Putative Class Plaintiffs would be adequate representatives of the class because

as they have no conflict of interests, either among themselves or with the class as a whole. Indeed,

the Putative Class Plaintiffs, as members of Subclass 1 in the McMahon case, are all entitled to the

immediate return of his or her property from the City, plus judicial interest, pursuant to the final

Judgment of February 21, 2018, in the McMahon case, yet none of the Putative Class Plaintiffs has

had his or her property returned by the City, none of those class members identified as Subclass 1 in

the McMahon case has had his or her property returned by the City, and no one covered under the

McMahon final judgment has received any just compensation from the City in place of their

property withheld by the City.

       30.     Putative Class Plaintiffs, on behalf of themselves and all others similarly situated,

are entitled to affirmative relief and attorneys fees for the City's ongoing refusal to return

immediately Subclass 1's property in the McMahon case, without just compensation, which




                                                 15
      Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 16 of 18




amounts to a taking in violation of the Fifth Amendment. A remedy for any taking of private

property in violation of the Fifth Amendment is provided for in 42 U.S.C. § 1983.28

        31.      Under 42 U.S.C. § 1983, the relief granted for an "uncompensated taking" may be

"declaratory, injunctive, compensatory, or a combination thereof."29 In light of the discretion 42

U.S.C. § 1983 accords to this Honorable Court in reference to the particular remedy that may be

awarded, Putative Class Plaintiffs respectfully request that this Honorable Court hold that the

City must return immediately the Putative Class Plaintiffs' property as directed in the final

judgment of February 21, 2018 in the McMahon case, together with all applicable interest, or to

provide the equivalent in just compensation. As previously stated, the dollar figure in the

McMahon final judgment represents a quantification of the Putative Class Plaintiffs' private

property taken by the City, not a "recoverable damages" award in tort or breach of contract.

        32.      Under 42 U.S.C. § 1983, as part of the affirmative relief that can be granted for a

violation of the Takings Clause, it is proper for attorneys fees to be awarded to the plaintiffs.

According to 42 U.S.C. § 1988(b), in any action or proceeding brought to enforce a provision of

42 U.S.C. § 1983 this Honorable Court has the discretion to award the "prevailing party, other

than the United States, a reasonable attorney's fees as part of the costs."30 Putative Class

Plaintiffs respectfully request that this Honorable Court grant reasonable attorneys' fees and all

costs when they prevail.

                                              Claims for Relief


28
   Lake Country Estates, Inc. v. Tahoe Regional Planning Agency, 440 U.S. 391, 399-400, 99 S.Ct. 1171, 1176 (1979);
U.S.C.A. CONST. AMENDS. V, XIV; 42 U.S.C. § 1983.
29
   Nemmers v. City of Dubuque, Iowa, 716 F.2d 1194, 1201 (8th Cir. 1983).
30
   42 U.S.C. § 1988(b); See Louisiana Debating and Literary Association v. City of New Orleans, 1995 WL 510074
(E.D.La.1995); See Hopwood v. State of Texas, 236 F.3d 256, n.85 (5th Cir. 2000).
                                                        16
      Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 17 of 18




       33.     Putative Class Plaintiffs incorporate by reference the allegations in paragraphs 1-32.

       34.     Putative Class Plaintiffs herein, on behalf of themselves and all other members of

the class of similarly situated persons identified and defined as Subclass 1 in the case of Joseph R.

McMahon, III, et al v. City of New Orleans, 2018 CA 0842 (c/w 2018 CA 0843, c/w 2018 CA

0844, c/w 2018 CA 0845, c/w 2018 CA 0846) (La.App. 4 Cir. 9/4/2019), 280 So.3d 796; cert.

denied 2019-CC-01562 (La. 11/25/2019), 283 So.3d 498, seek:

               (1) Certification as a class action pursuant to F.R.C.P. Rule 23;

               (2) Judgment against the City finding that the City has violated the Takings Clause

of the Fifth Amendment of the Constitution of the United States of America by withholding

Putative Class Plaintiffs/Subclass 1's private property without providing just compensation, despite

being under a final judgment in the McMahon case ordering the City to return immediately said

private property to Putative Class Plaintiffs/Subclass 1; and

               (3) Judgment against the City ordering the City to return immediately the Putative

Class Plaintiffs/Subclass 1's private property as outlined and quantified in the final judgment in the

McMahon case on February 21, 2018, together with all applicable interest, or to provide the

equivalent in just compensation.

       35.     Putative Class Plaintiffs further seek an Order and Judgment granting reasonable

attorneys' fees and costs pursuant to 42 U.S.C. § 1988, and any other relief this Honorable Court

deems just and proper.

       WHEREFORE, Putative Class Plaintiffs, Susan Lafaye, Lisa Picone and Inez Victorian,

pray that the defendant be duly cited to appear and answer this First Supplemental and Amending

Complaint - Class Action and after all legal delays and due proceedings had, that there be judgment
                                                  17
      Case 2:20-cv-00041-SM-DMD Document 37 Filed 09/03/20 Page 18 of 18




rendered herein in favor of the class plaintiffs and against the defendant, the City of New Orleans, in

a full and true sum reasonable under the circumstances, together with legal interest thereon from the

date of judicial demand, until paid, and for all costs of these proceedings and all general and

equitable relief required or necessary in the premises.

                                                          Respectfully submitted,



CERTIFICATE OF SERVICE                                    __________________________________
This is to certify that a copy of the                     ANTHONY S. MASKA, #25163
foregoing was sent to all counsel                         P.O. Box 2606
of record via ECF, telefax and/or U.S.                    Hammond, Louisiana 70404
Mail, this September 3, 2020.                             T: (504) 784-0383
                                                          F: (504) 335-0774
______________________________                            anthonymaska@gmail.com
                                                          Counsel for Class Plaintiffs

                                                          and

                                                          JOSEPH R. McMAHON, III, #21769, T.A.
                                                          2332 Severn Avenue
                                                          Metairie, Louisiana 70001
                                                          Telephone: (504) 828-6225
                                                          Facsimile: (504) 828-6201
                                                          Counsel for Class Plaintiffs




                                                  18
